DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         This application is a DIV of 15/585,574 05/03/2017 PAT 10550215; 15/585,574 has PRO 62/500,143 05/02/2017; 15/585,574 has PRO 62/332,758 05/06/2016.

Information Disclosure Statement
3.        The information disclosure statement (IDS), filed on 01/15/20, 05/01/20, 07/29/20, 09/11/20, 10/16/20, 11/18/20, 12/21/20, 02/09/21, 03/10/21, 04/15/21, and 04/30/21 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.         Applicant’s election without traverse of  a terpolymer having General Formula (I) as recited in claim 1, and substituents in dependent claim 11 namely, a terpolymer of N-acryloylmorpholine, N-acryloylpiperidine, and N-acryloylpyrrolidine (table 1 specification; terpolymer ABT-10) in the reply filed on 02/08/21 is acknowledged. In absence of search result for elected species, the search extended to other species.

Reasons for Allowance 
5.       Claims 1-4, 7-12 are allowed.  

            The closest prior arts are Ahmad (US 5883210), Namba (US 6232273), and Spencer (US 2013/0098623).
             Ahmed discloses the terplymer of nitrogen-containing olefinic monomer and the olefinic comonomer, for example, terpolymer of acrylamide, N-acryloyl morpholine and N-acryloyl-N'-methyl piperazine (example II). Ahmed does not disclose third acryloyl cyclic momomer for the terpolymer.
            Namba discloses terpolymer containing two acryloyl cyclic monomers, e.g. example 6 discloses terpolymer of acryloylpiperidine, acryloylmorpholine and 2-butanone. Namba does not disclose third acryloyl cyclic momomer for the terpolymer
             Spencer discloses a terpolymer of acryloylmorpholine, vinylimidazole and vinylcaprolactam (para [0009]). Spencer does not disclose the remaining two acryloyl cyclic monomers for the terpolymer. The closest prior arts do not suggest or disclose the claimed terpolymer.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768